      Case 1:19-cv-11665-PBS Document 35 Filed 05/05/20 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
CET GROUP USA, INC.,               )
                                   )
                    Plaintiff,     )
                                   )               Civil Action
          v.                       )               No. 19-11665-PBS
                                   )
                                   )
KEVIN K. MCALEENAN, Acting         )
Secretary, U.S. Department         )
of Homeland Security;              )
U.S. DEPARTMENT OF HOMELAND        )
SECURITY; U.S. CITIZENSHIP AND     )
IMMIGRATION SERVICES, and          )
GREGORY A. RICHARDSON, Director,   )
USCIS Texas Service Center,        )
                                   )
                    Defendants.    )
___________________________________)


                          MEMORANDUM & ORDER

                              May 5, 2020

Saris, D.J.

                             INTRODUCTION

     This case arises from a denial by the United States

Citizenship and Immigration Services (“USCIS”) of Plaintiff CET

Group USA, Inc.’s (“CET Group”) petition for a nonimmigrant

worker visa. Plaintiff argues the decision was a violation of

the Administrative Procedure Act (“APA”) because Plaintiff

provided sufficient evidence to establish that its employee was

eligible as a “manager.”



                                    1
        Case 1:19-cv-11665-PBS Document 35 Filed 05/05/20 Page 2 of 10



        After hearing, the Court ALLOWS Defendants’ motion for

summary judgment (Docket No. 20).

                            FACTUAL BACKGROUND

  I.     Petition

       The following facts are taken from the administrative

record (Docket No. 24).

       On March 21, 2019, Plaintiff filed a “Petition for a

Nonimmigrant Worker” for an L-1 visa under 8 U.S.C.

§ 1101(a)(15)(L) on behalf of its employee, Ms. Siqi Li, a 26-

year-old Chinese national.

       Plaintiff attached an employer support letter which was

signed by Athena Li, General Manager of CET Group USA. The

letter stated CET Group USA sought to transfer Ms. Li, a Senior

Operations Manager of CET China, to the position of Operations

Manager with CET Group USA. The letter described CET Group as an

industry-leading manufacturer of copier and laser printer parts,

with 575 employees worldwide, 14 subsidiaries, and 50% of the

industry’s market share. CET Group is further described as

operating manufacturing complexes in China, and branches in the

United States, Asia and Europe.

       The letter lists Ms. Li’s primary duties and

responsibilities with CET China as Senior Operation Manager as

follows, in relevant part:




                                      2
        Case 1:19-cv-11665-PBS Document 35 Filed 05/05/20 Page 3 of 10



         Supervise and direct the Administrative Manager of
         the Department for day to day operational matters such
         as employee evaluation, job assignment for short or
         long term tasks, review and approval the department
         work products and budgets, and employee personal
         request. She has authority to promote, hire and fire
         employees under level 6.

Dkt. No. 24 at 198-99. To show Ms. Li’s managerial role,

Plaintiff included a “Payment Approval Form,” an “Expense

Reimbursement Approval Form,” an email approving a “Balance

Scorecard evaluation form,” and a “2019 Salary Review” chart.

The salary review chart included several names with

corresponding levels of 40, 50, or 60 and base salary amounts.

  II.    USCIS’ Request for Evidence

     On April 2, 2019, USCIS requested additional evidence to

prove CET Group USA is wholly owned by CET Group, and that both

CET China and CET Group USA are regularly conducting business.

In addition, USCIS requested evidence to show Ms. Li’s

eligibility for the L-1 visa:

     The beneficiary’s duties are overly vague as they do not
     effectively convey her day-to-day managerial duties.
     Evidence of the beneficiary’s education was not
     submitted. The organizational chart you submitted does
     not list a Senior Operation Manager. Additionally, a
     description of the duties for the beneficiary’s team was
     not provided. Further, you stated that the beneficiary
     has the authority to hire and fire employees under level
     6. However, evidence that the beneficiary has these
     authorities was not submitted. Therefore, additional
     evidence is needed to establish that the beneficiary’s
     foreign position is primarily managerial.




                                      3
      Case 1:19-cv-11665-PBS Document 35 Filed 05/05/20 Page 4 of 10



Dkt. No. 24 at 19. USCIS then listed types of evidence that may

be used to prove that Ms. Li’s position at CET China was

primarily managerial, including a more detailed letter that

identifies the managerial duties and explains how the

beneficiary supervised the work of executives, professionals or

managers. USCIS requested similar evidence to prove the same for

Ms. Li’s expected position at CET Group USA.

  III. Plaintiff’s Response to the Request for Evidence

     Plaintiff responded with additional documents summarized in

an index, in relevant part, as follows:

     4. Beneficiary’s foreign position primarily managerial:

          4-1 a letter from the foreign entity
          4-2 CET Group’s organizational chart
          4-3 Beneficiary’s Department chart, Beneficiary
          subordinates’ duties and other information
          4-4 beneficiary’s payroll summary
          4-6 beneficiary’s Bachelor and Master degree
          diploma
          4-7   employee’s  application   approved   by the
          beneficiary

Dkt. No. 24 at 26.

     The letter from CET China stated Ms. Li was employed in a

managerial capacity and listed her title and educational

qualifications. The letter stated, “[a]s a Senior Manager, Ms.

Li has authority to hire and fire employees under level 6. There

is no documentary evidence available for such authority since

our HR department takes action on behalf of all departments with

informal communications between us.” Id. at 125.


                                    4
        Case 1:19-cv-11665-PBS Document 35 Filed 05/05/20 Page 5 of 10



     CET China’s organizational chart showed Ms. Li as the

manager of 19 employees. A chart of the Operations Department

shows Ms. Li as the manager of various named department

managers. The following pages describe the job duties of these

managers, including that the General Managers prepare annual

budgets, cash flow control reports, and large capital

investments. CET Group also included Ms. Li’s pay slip chart

with pay periods and corresponding amounts, and copies of two

degrees from Arizona State University in the name of Siqi Li.

Finally, CET Group produced a “Probation Pass Application Form,”

addressed to Lina Zhao and signed by Siqi Li in the “Manager

Opinion” section.

  IV.    USCIS’ Denial of the L-1 Petition

     On June 12, 2019, USCIS denied the petition on the basis

that CET Group failed to produce sufficient evidence that Ms. Li

was employed abroad in a position that was primarily managerial.

USCIS summarized the petitioner’s evidence as an organizational

chart and a “‘Probation Pass Application Form’ indicating the

beneficiary agreed that an employee passed the probation

period.” Dkt. No. 24 at 6. USCIS then concluded:

     However, you did not provide evidence that demonstrates
     the beneficiary has sufficient managerial authority over
     her subordinate employees. You did not submit evidence
     that the beneficiary has the authorities to hire and
     fire employees or recommend these personnel actions as
     specifically required by the regulations.



                                      5
        Case 1:19-cv-11665-PBS Document 35 Filed 05/05/20 Page 6 of 10



Id. at 7.

                   STATUTORY FRAMEWORK: THE L-1 VISA

  I.     The L-1 Visa for Intracompany Transfers

       The Immigration and Nationality Act authorizes United

States companies to apply for L-1 temporary visas for employees

transferred from its affiliates or subsidiaries abroad. An

employee may qualify for an L-1 visa when the employee is:

       [A]n alien who, within 3 years preceding the time of his
       application for admission into the United States, has
       been employed continuously for one year by a firm or
       corporation or other legal entity or an affiliate or
       subsidiary thereof and who seeks to enter the United
       States temporarily in order to continue to render his
       services to the same employer or a subsidiary or
       affiliate thereof in a capacity that is managerial,
       executive, or involves specialized knowledge

8 U.S.C. § 1101(a)(15)(L). Among other evidentiary requirements,

a petitioner must show the beneficiary was employed abroad in a

position that was managerial, executive, or involved specialized

knowledge. 8 C.F.R. § 214.2(l)(3). Only the first is at issue

here. By regulation, a position is primarily “managerial” when

the employee, among other requirements:

         Has the authority to hire and fire or recommend those
         as well as other personnel actions (such as promotion
         and leave authorization) if another employee or other
         employees are directly supervised; if no other
         employee is directly supervised, functions at a senior
         level within the organizational hierarchy or with
         respect to the function managed[.]

8 C.F.R. § 214.2(l)(1)(ii)(B).




                                      6
        Case 1:19-cv-11665-PBS Document 35 Filed 05/05/20 Page 7 of 10



  II.    Burden of Proof for an L-1 Visa

     The petitioner bears the burden of proof in showing its

eligibility for an L-1 visa. 8 U.S.C. § 1361. A petitioner must

prove the statutory requirements of an immigration benefit by a

preponderance of the evidence. Wen Yuan Chan v. Lynch, 843 F.3d

539, 545 (1st Cir. 2016); Patel v. Johnson, 2 F. Supp. 3d 108,

114 (D. Mass. 2014) (applying preponderance of the evidence

standard to an employment-based petition).

    Standard of Review under the Administrative Procedure Act

     The Administrative Procedure Act provides for judicial

review of agency actions and a remedy if the action was

“arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law.” 5 U.S.C. § 706(2)(A). Review of a USCIS

decision under this standard is “narrow” and “highly

deferential.” River Street Donuts, L.L.C. v. Napolitano, 558

F.3d 111, 114 (1st Cir. 2009). A reviewing court will uphold an

agency decision if it is supported by “rational basis,” even if

the court disagrees with the agency’s conclusion. Id.

     Judicial review is limited to the administrative record.

Olamide Olorunniyo Ore v. Clinton, 675 F. Supp. 2d 217, 224 (D.

Mass. 2009).




                                      7
      Case 1:19-cv-11665-PBS Document 35 Filed 05/05/20 Page 8 of 10



                               DISCUSSION

     The sole issue for the Court is whether USCIS acted

arbitrarily or capriciously when it determined that Ms. Li’s

position in China was not primarily managerial. 1

     One basis for the denial of the petition is that the

petitioner did not show Ms. Li “[h]as the authority to hire and

fire or recommend those as well as other personnel actions (such

as promotion and leave authorization) if another employee or

other employees are directly supervised,” as required by

regulation. 8 C.F.R. § 214.2(l)(1)(ii)(B). USCIS concluded that

the organization chart, CET Group’s letter, and the “Probation

Pass Application Form” did not establish this authority.

     CET Group stated in its letter that Ms. Li had the

authority to hire and fire employees below “Level 6.” The

petitioner never defines “Level 6.” The only corroborating

evidence CET Group provided to show hiring and firing authority

was a Probation Pass Application Form, which appears to be an

approval of an employee’s employment after the employee’s



1
 Plaintiff also argues that the denial was a pretext for
discrimination against L-1 visa applicants. Dkt. No. 23 at 12.
Plaintiff cites statistics including that “the overall approval
rate for L-1 visas has dropped by more than 10%.” Id. However,
these statistics do not suffice to make a showing of bad faith
or improper behavior necessary to fall within the narrow
exception to the general rule against inquiring into the mental
processes of administrative decisionmakers. See Dep’t of
Commerce v. New York, 139 S. Ct. 2551, 2573-74 (2019).


                                    8
      Case 1:19-cv-11665-PBS Document 35 Filed 05/05/20 Page 9 of 10



probationary period. However, there is no evidence that this

form applied to a “Level 6” employee or that Ms. Li “directly

supervised” the employee. CET Group explained why there was no

further documentation that Ms. Li has the authority to hire and

fire employees under “Level 6,” stating that “[t]here is no

documentary evidence available for such authority since our HR

department takes action on behalf of all departments with

informal communications between us.” Dkt. No. 24 at 125.

     USCIS did not act arbitrarily in determining CET Group

failed to meet its burden of proof. An agency may require

documentary evidence to support testimony particularly where the

kind of evidence sought is ordinarily available. See McKenzie–

Francisco v. Holder, 662 F.3d 584, 587 (1st Cir.

2011) (affirming where the record “lack[ed] the type of

memorabilia that marriages typically produce”). It is reasonable

to conclude that a company of CET Group’s size would possess

documentary evidence that Ms. Li has recommended hiring or

firing employees she supervised. Even if a factfinder could come

to another conclusion, the evidence is not “so compelling that

the factfinder was required to credit it.” Reynoso v. Holder,

711 F.3d 199, 207 (1st Cir. 2013). Accordingly, the USCIS

decision in this case was not arbitrary or capricious and did

not violate the Administrative Procedure Act.




                                    9
     Case 1:19-cv-11665-PBS Document 35 Filed 05/05/20 Page 10 of 10



                                    ORDER

     For the foregoing reasons, the Court ALLOWS the Defendants’

motion for summary judgment (Docket No. 20) and DENIES the

Plaintiff’s motion for summary judgement (Docket No. 22).



SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   10
